Exhibit 10.1

 

WAIVER AND AMENDMENT NO. 21 TO AMENDED AND RESTATED COMMERCIAL LOAN AND SECURITY
AGREEMENT

 

            This WAIVER AND AMENDMENT NO. 21 TO AMENDED AND RESTATED COMMERCIAL
LOAN AND SECURITY AGREEMENT (this  “Agreement”) is made as of the __25th___ day
of October, 2012, by and among TRANS-LUX CORPORATION, a Delaware corporation,
with its chief executive office and principal place of business located at 26
Pearl Street, Norwalk, Connecticut 06850 (“Borrower”), each of the other
corporations signatory hereto as guarantors (collectively, the “Guarantors”),
and PEOPLE’S UNITED BANK (formerly known as People’s Bank), a Connecticut
chartered banking corporation with an office located at 350 Bedford Street,
Stamford, Connecticut 06901 (“Lender”). 

W I T N E S S E T H:

            WHEREAS, Lender has made certain loans (collectively, the “Loans”)
to Borrower pursuant to a certain Amended and Restated Commercial Loan and
Security Agreement dated as of December 23, 2004 (the “Original LSA”), as
amended by a certain Amendment No.1 to Amended and Restated Commercial Loan and
Security Agreement dated as of May 9, 2006, as further amended by a letter
agreement dated November 16, 2006, as further amended by a letter agreement
dated April 2, 2007, as further amended by a letter agreement dated May 17, 2007
as further amended by a certain Amendment No. 5 to Amended and Restated
Commercial Loan and Security Agreement dated as of August 9, 2007, as further
amended by a letter agreement dated March 24, 2008, as further amended by a
letter agreement dated March 27, 2008, as further amended by a certain Amendment
No. 8 to Amended and Restated Commercial Loan and Security Agreement dated as of
May 20, 2008, as further amended by a certain Amendment No. 9 to Amended and
Restated Commercial Loan and Security Agreement dated as of July 16, 2008, as
further amended by a letter agreement dated August 13, 2008, as further amended
by a letter agreement dated November 14, 2008, as further amended by a letter
agreement dated November 20, 2008, as further amended by a certain Amendment No.
13 to Amended and Restated Commercial Loan and Security Agreement and Waiver
Agreement dated as of September 4, 2009, as further amended by a certain 
Amendment No. 14 to Amended and Restated Commercial Loan and Security Agreement
and Waiver Agreement dated as of April 2, 2010, as further amended by a certain
Amendment No. 15 to Amended and Restated Commercial Loan and Security Agreement
and Waiver Agreement dated as of August 1, 2010, as further amended by a
certain, as further amended by a certain Amendment No. 16 to Amended and
Restated Commercial Loan and Security Agreement and Waiver Agreement dated as of
May 1, 2011, as further amended by a certain Amendment No. 17 to Amended and
Restated Commercial Loan and Security Agreement and Consent Agreement dated as
of June 15, 2011, as further amended by a certain Amendment No. 18 to Amended
and Restated Commercial Loan and Security Agreement and Note Amendment dated as
of November 1, 2011, as further amended by certain letter agreements dated
November 14, 2011 and December 1, 2011, as further amended by a certain Waiver
and Amendment No. 19 to Amended and Restated Commercial Loan and Security
Agreement dated as of December 31, 2011, and as further amended by a certain
Amendment No. 20 to Amended and Restated Loan and Security Agreement dated as of
March 30, 2012  (collectively, the “Prior Amendments”); 

--------------------------------------------------------------------------------

 

WHEREAS, in addition to the Prior Amendments, the Original LSA was also amended
by a letter agreement dated April 20, 2009, a letter agreement dated August 14,
2009, a letter agreement dated April 16, 2012, and a letter agreement dated May
21, 2012 (collectively, the “Letter Agreements”) (the Original LSA, as amended
by the Prior Amendments and the Letter Agreements and as further amended from
time to time, being hereinafter referred to as, the “LSA”); 

            WHEREAS, capitalized terms not otherwise defined in this Agreement
shall have the meanings ascribed to them in the LSA;

            WHEREAS, (a) the Guarantors (other than Trans-Lux Southwest
Corporation and Trans-Lux Energy Corporation) have guaranteed all obligations of
the Borrower to the Lender under the LSA and related Loan Documents pursuant to
a certain Amended and Restated Unlimited Guaranty dated as of December 23, 2004
(as the same may be amended or reaffirmed from time to time, the “Original
Guarantor Guaranty”); and (b) Trans-Lux Southwest Corporation and Trans-Lux
Energy Corporation have guaranteed all obligations of the Borrower to the Lender
under the LSA and related Loan Documents pursuant to a certain Unlimited
Guaranty dated as of May 1, 2011 (as the same may be amended or reaffirmed from
time to time, the “Additional Guarantor Guaranty” and together with the Original
Guarantor Guaranty, the “Guaranty”); 

            WHEREAS, as security for its obligations to the Lender, including,
without limitation, those arising under the LSA the Borrower has, among other
things, granted to the Lender a lien on and security interest in all of its
personal property assets pursuant to the LSA;

WHEREAS, as security for their respective obligations to the Lender under the
Guaranty, each Secured Guarantor has granted to the Lender a lien on and
security interest in all of its personal property assets pursuant to a certain
Amended and Restated Guarantor Security Agreement dated as of December 23, 2004
(as the same may be amended or reaffirmed from time to time, the “Guarantor
Security Agreement”);  

WHEREAS, the Borrower has repaid the Converted Term Loan in full and, as of the
date hereof, the only credit facilities available to the Borrower under the LSA
are the Revolving Loan facility and the Letter of Credit sub-facility);

WHEREAS, on or about November 9, 2011, Trans-Lux Loveland Corporation merged
into Trans-Lux Movie Operations Corporation with Trans-Lux Movie Operations
Corporation being the surviving corporation;

WHEREAS, on December 15, 2011, Trans-Lux Real Estate Corporation, a Texas
corporation and Trans-Lux Movie Operations Corporation, a Texas corporation were
voluntarily dissolved; 

WHEREAS, Borrower and the Guarantors (collectively, the “Obligors”) have
requested Lender: (a) to waive certain financial covenant defaults; and (b) to
extend the maturity date of the Revolving Loan to January 1, 2013, and

--------------------------------------------------------------------------------

 

            WHEREAS, Section 10.1 of the LSA provides that no modification or
amendment of the Credit Agreement shall be effective unless the same shall be in
writing and signed by the Lender and Borrower.

            NOW, THEREFORE, in consideration of One Dollar ($1.00) and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Lender and each Obligor agree as follows:

1.                  Acknowledgments, Affirmations and Representations and
Warranties. 

a.                   The Obligors acknowledge, affirm, represent and warrant
that:

(i)                 All of the statements contained herein are true and correct
and that each understands that the Lender is relying on the truth and
completeness of such statements to enter into this Agreement.

(ii)               As of October _25th___, 2012, the Borrower is legally and
validly indebted to the Lender by virtue of the Revolving Loan in the principal
outstanding amount of [$1,000,000], plus interest and fees accrued and accruing
on each of the foregoing and costs and expenses of collection, including without
limitation, attorneys' fees, relating thereto and there is no defense, offset or
counterclaim with respect to any of the foregoing or independent claim or action
against the Lender.

(iii)             Each Guarantor is legally and validly indebted to the Lender
by virtue of the Guaranty and there is no defense, offset or counterclaim with
respect thereto or independent claim or action against the Lender.

(iv)             The resolutions previously adopted by the Board of Directors of
the Borrower and provided to the Lender have not in any way been rescinded or
modified and have been in full force and effect since their adoption to and
including the date hereof and are now in full force and effect, except to the
extent that they have been modified or supplemented to authorize this Agreement
and the documents and transactions described herein.

(v)               The Borrower has the power and authority to enter into, and
has taken all necessary corporate action to authorize, this Agreement and the
transactions contemplated hereby and thereby.

(vi)             The resolutions previously adopted by the Board of Directors of
each of the Guarantors and provided to the Lender have not in any way been
rescinded or modified and have been in full force and effect since their
adoption to and including the date hereof and are now in full force and effect,
except to the extent that they have been modified or supplemented to authorize
this Agreement and the documents and transactions described herein.

(vii)           Each Guarantor has the power and authority to enter into, and
has taken all necessary corporate action to authorize, this Agreement and the
transactions contemplated hereby and thereby.

--------------------------------------------------------------------------------

 

(viii)         All representations, warranties and covenants contained in, and
schedules and exhibits to, the LSA, the Guaranty and the other Loan Documents
are true and correct in all material respects on and as of the date hereof, are
incorporated herein by reference and are hereby remade.

(ix)             After giving effect to the waivers set forth herein, no Default
currently exists under the LSA, the Guaranty or any of the other Loan Documents
and no condition exists which would constitute a default or an event of default
(howsoever defined) under any of the Loan Documents but for the giving of notice
or passage of time, or both.

(x)               The consummation of the transactions contemplated hereby is
not prevented or limited by, nor does it conflict with or result in a breach of
terms, conditions or provisions of the Borrower's or any Guarantor’s Certificate
of Incorporation or Bylaws or any evidence of indebtedness, agreement or
instrument of whatever nature to which the Borrower or any Guarantor is a party
or by which it is bound, does not constitute a default under any of the
foregoing and does not violate any federal, state or local law, regulation or
order or any order of any court or agency which is binding upon the Borrower or
any Guarantor.

2.                  Amendment of LSA and other Loan Documents. 

a.                   Section 1.1 of the LSA entitled “Defined Terms” is hereby
amended as follows:

(i)                 by adding the following terms in alphabetical order:

 “Adjusted Net Eligible Accounts Receivable” means 85% of the difference of: (a)
the net amount of Eligible Accounts Receivable of the Borrower, minus  (b) the 
Reserved Amount.

“Reserved Amount” means 79% of the net amount of Eligible Accounts Receivable of
the Borrower.

(ii)               by deleting the definition of “Borrowing Base” set forth
therein in its entirety and by substituting the following therefor:

“Borrowing Base” means, at the relevant time of reference, the amount which is
equal to the lesser of: (i) the sum of (A) 85% of the net amount of Eligible
Accounts Receivable of all Secured Guarantors outstanding at such date, plus 
(B) the Adjusted Net Eligible Accounts Receivable of the Borrower outstanding at
such date, and (ii) the Revolving Loan Commitment. For purposes hereof, the net
amount of Eligible Accounts Receivable at any time shall be the face amount of
such Eligible Accounts Receivable less any and all accounts receivable
chargebacks, returns, rebates, discounts, credits, allowances or excise taxes of
any nature at any time issued, owing, claimed by Account Debtors, granted,
outstanding or payable in connection with such Accounts at such time.

(iii)             by deleting the definition of “Maturity Date” set forth
therein in its entirety and by substituting the following therefor:

                                            
-4-                                            

--------------------------------------------------------------------------------

 

“Maturity Date” means with respect to all outstanding Revolving Loans, January
1, 2013.

(iv)             by deleting the definition of “Termination Date” in its
entirety and by substituting the following therefor:

“Termination Date” means with respect to the Revolving Loan Commitment, January
1, 2013

b.                  Each of the Obligors agrees and acknowledges that pursuant
to the letter agreement dated May 21, 2012, the Revolving Loan Commitment was
permanently reduced to $1,000,000.

c.                   Any reference in any of the Notes or any of the other Loan
Documents to the Amended and Restated Commercial Loan and Security Agreement
between the Borrower and the Lender dated as of December 23, 2004 (howsoever
defined) shall be amended to refer to and mean the Original LSA, as amended by
the Prior Amendments and Letter Agreements, and as further amended and modified
by this Agreement.

3.                  Waiver. The Obligors agree and acknowledge that the Borrower
is in default of the minimum Tangible Net Worth covenant set forth in Section
7.2 of the LSA for the periods ending June 30, 2012 and September 30, 2012 (the
“Covenant Defaults”) and have requested the Lender to waive compliance of said
minimum Tangible Net Worth covenant for such periods. The Lender hereby agrees
to waive the Covenant Defaults. The Obligors agree and acknowledge that the
waiver of the Covenant Defaults is a  one-time waiver for the periods
specifically specified above and the execution, delivery and effectiveness of
this Agreement shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of the Lender under the LSA or any of the
other Loan Documents, nor constitute or be construed or interpreted, directly or
by implication, as a waiver of or an amendment or modification to any other
obligation of any Obligor to the Lender under the LSA or any of the other Loan
Documents.

4.                  Conditions to Effectiveness. The effectiveness of this
Agreement is subject to the prior satisfaction of the following conditions
precedent (the date of such satisfaction herein referred to as the “Amendment
Effective Date”): 

a.                   The representations and warranties of the Obligors
contained herein shall be true and correct in all material respects.

b.                  There shall exist no Default or Event of Default.

c.                   The Lender shall have received evidence satisfactory to the
Lender that all requisite corporate and company action necessary for the valid
execution, delivery and performance by each of the Obligors of this Agreement
and all other instruments and documents delivered by the Obligors, or any one of
them, in connection herewith has been taken including, without limitation,
evidence satisfactory to the Lender that Mr. Jean-Marc Allain has the power and
authority to execute and deliver this Agreement on behalf of each of the
Obligors.

--------------------------------------------------------------------------------

 

d.                  The Borrower shall pay to the Lender a waiver and extension
fee equal to $25,000.00 (the “Waiver and Extension Fee”). 

5.                  Effect of Amendment; Reaffirmation of Liens and other
Obligations.  Lender and each Obligor hereby agree and acknowledge that (except
as provided in this Agreement), the LSA, the Guaranty, the Notes and the other
Loan Documents (together with all Schedules and Exhibits attached thereto)
remain in full force and effect and have not been modified or amended in any
respect, it being the intention of Lender and each Obligor that this Agreement
and the LSA be read, construed and interpreted as one and the same instrument. 
In addition, without limiting the generality of the foregoing: (i) the Borrower
acknowledges, affirms and agrees that the Lender’s security interest in the
Collateral shall continue to secure any and all of the Borrower's indebtedness
to the Lender, including without limitation, the indebtedness arising under the
LSA, as amended hereby; and (ii) each Guarantor acknowledges, affirms and agrees
that (A) the Obligations of the Borrower to the Lender which have been
guaranteed by such Guarantor include, without limitation the Loans, as modified
hereby; and (B) each Secured Guarantor acknowledges, affirms and agrees that the
Lender’s security interest in the Collateral (as defined in the Guarantor
Security Agreement) shall continue to secure the payment and performance of all
of its obligations and liabilities to the Lender arising under the Guaranty.

6.                  Fees and Expenses. In addition to the Waiver and Extension
Fee, the Borrower agrees to pay all reasonable legal fees and expenses of Lender
incurred in connection with the preparation, negotiation and execution of this
Agreement.

7.                  Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Connecticut (except its
conflicts of laws provisions).

8.                  Counterparts.  This Agreement may be executed in any number
of identical counterparts, each of which shall be deemed to be an original, and
all of which shall collectively constitute a single agreement, fully binding
upon and enforceable against the parties hereto.

9.                  Capitalized Terms.  All capitalized terms not otherwise
defined in this Agreement shall have the meanings ascribed to such terms in the
LSA.

10.              Benefit.  This Agreement shall inure to the benefit of and bind
the parties hereto and their respective successors and assigns.

 

[NEXT PAGE IS A SIGNATURE PAGE]

 

--------------------------------------------------------------------------------

 

            IN WITNESS WHEREOF, Lender, Borrower and Guarantors have executed
this Agreement as of the date first above written.

 

WITNESSES:


 


            /S/ WITNESS                                           TRANS-LUX
CORPORATION


             

 

            /s/ Witness                                           By:      /s/
J.M. Allain                                     

                                                                        Name: 
J.M. Allain

                                                                        Its: 
Pres. And CEO

                                                                        Duly
Authorized

 

 

 

TRANS-LUX DISPLAY CORPORATION

TRANS-LUX MIDWEST CORPORATION

TRANS-LUX COMMERCIAL CORPORATION     (f/k/a Trans-Lux West Corporation)

TRANS-LUX SERVICE CORPORATION

TRANS-LUX MONTEZUMA CORPORATION

TRANS-LUX MULTIMEDIA CORPORATION

TRANS-LUX SOUTHWEST CORPORATION

TRANS-LUX ENERGY CORPORATION

 

            /s/ Witness                              

 

 

            /s/ Witness                                           By:      /s/
J.M. Allain                                     

Name:  J.M. Allain

Its:  Pres. And CEO

 

 

 

            /s/ Witness                                           PEOPLE’S
UNITED BANK (formerly known as

                                                                        People’s
Bank)                      

                                                                               

            /s/ Witness                                           By: ___/s/
Sean McGrath_____________________ 

Name:  Sean McGrath

Its:   VP

Duly Authorized

 

 

--------------------------------------------------------------------------------